IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TARRUS H. KELLY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-2139

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 26, 2017.

An appeal from the Circuit Court for Escambia County.
Edward P. Nickinson, III, Judge.

Tarrus H. Kelly, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. See, e.g., Payne v. Jones, 183 So. 3d 1130 (Fla. 1st DCA

2015); Clara P. Diamond, Inc. v. Tam-Bay Realty, Inc., 462 So. 2d 1168, 1169-70

(Fla. 2d DCA 1984).

ROBERTS, KELSEY, and JAY, JJ., CONCUR.